                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF IOWA


NICHOLAS THOMSON,                            )
                                             )
               Plaintiff,                    )
                                             )
v.                                           )       Civil Action No.:
                                             )
INTERNATIONAL PAPER                          )
CO. and LEON HOSPODARSKY,                    )
Individually and in his Corporate            )
Capacity,                                    )
              Defendants.                    )


       INTERNATIONAL PAPER COMPANY’S AND LEON HOSPODARSKY’S
                        NOTICE OF REMOVAL

       Defendants, International Paper Company (“IP”) and Leon Hospodarsky (“Hospodarsky”)

(collectively “Defendants”), in accordance with 28 U.S.C. §§ 1331 and 1441, and 1446, hereby

remove this action currently pending in the Iowa District Court for Linn County, designated as

Cause No. LACV094945. In support, Defendants state as follows:

       1.      On or about February 11, 2020, Plaintiff filed an Original Noticein the Iowa District

Court for Linn County. A copy of the Summons is attached as Exhibit A.

       2.      On or about February 11, 2020, Plaintiff filed a Petition against IP and Hospodarsky

in the Iowa District Court for Linn County. A copy of the Complaint is attached as Exhibit B.

       4.      A copy of the Petition and Original Notice was served on Hospodarsky on February

25, 2020. On February 26, 2020, the Linn County Sheriff filed an affidavit of service on

Hospodarsky, a copy of which is attached as Exhibit C.

       5.       A copy of the Petition and Original Notice was served on IP on February 27, 2020.

On February 27, 2020, the Polk County Sheriff filed an affidavit of service on IP, a copy of which

is attached as Exhibit D.



            Case 1:20-cv-00037-KEM Document 1 Filed 03/16/20 Page 1 of 3
        6.       On March 16, 2020, Ethan S. Olson, of the lawfirm Nyemaster Goode, P.C., filed

an appearance on behalf of Defendants in the state court proceedings. A copy of Olson’s

appearance is attached hereto as Exhibit E.

        7.       This notice of removal is timely filed pursuant to 28 U.S.C. § 1446(b), having been

filed within 30 days after receipt by Defendants of a copy of the initial pleading setting forth

Plaintiff’s claim for relief.

        8.       Venue is proper in this Court. This Court is in the judicial district and division

embracing the place where the state court case was brought and is pending. Thus, it is the proper

district court to which this case should be removed. See 28 U.S.C. §§ 1441(a) and 1446(a).

        9.       Plaintiff asserts claims against IP for violations of the Americans With Disabilities

Act of 1990, 42 U.S.C. § 12101, et seq. and the Family Medical Leave Act, 29 U.S.C. §2301, et

seq.

        10.      Plaintiff asserts claims against Hospodarsky of violation of the Family Medical

Leave Act, 29 U.S.C. §2301, et seq.

        11.      Plaintiff asserts state law claims against IP and Hospodarsky for violation of the

Iowa Civil Rights Act, Iowa Code Chapter 216 and Defamation.

        12.      Removal is proper under 28 U.S.C. § 1441(a) because this Court has original

jurisdiction of this action under federal question jurisdiction, pursuant to 28 U.S.C. § 1331, as this

action involves claims under the laws of the United States – specifically, the Americans with

Disabilities Act of 1990, 42 U.S.C. § 12111 et seq. and the Family Medical Leave Act, 29 U.S.C.

§2301, et seq.

        13.      This Court has supplemental jurisdiction over the remaining state law claims. See

28 U.S.C. § 1367.




             Case 1:20-cv-00037-KEM Document 1 Filed 03/16/20 Page 2 of 3
        14.     Copies of all state court pleadings, process and orders filed thus far are attached

as exhibits to this Notice of Removal, pursuant to 28 U.S.C. § 1446(a).

        15.     A copy of this Notice of Removal and its exhibits shall be filed in the Iowa District

Court for Linn County.

        WHEREFORE, Defendants International Paper and Hospodarsky respectfully request this

case be properly removed, that the Court accept jurisdiction over the action and that this action be

entered into the docket of this Court for further proceedings as if the action had originally been

instituted in this Court.


Dated: March 16, 2020.


                                                      Respectfully submitted,

                                                      /s/ Ethan S. Olson
                                                      Ethan S. Olson
                                                      Stephanie G. Techau
                                                      NYEMASTER GOODE, P.C.
                                                      625 First Street SE, Suite 400
                                                      Cedar Rapids, IA 52401
                                                      Telephone: (319) 286-7000
                                                      Facsimile: (319) 286-7050
                                                      Email: sgtechau@nyemaster.com
                                                              eolson@nyemaster.com
                                                      ATTORNEYS FOR DEFENDANTS


                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 16, 2020, I presented the foregoing document to the Clerk
of Court for filing and uploading into the ECF system, which will send notification to the
following ECF system participants.
        Melissa C. Hasso
        SHERINIAN & HASSO LAW FIRM
        521 E. Locust Street, Suite 300
        Des Moines, IA 50309
        Telephone: 515-224-2079
                                               /s/ Sharon Carney



           Case 1:20-cv-00037-KEM Document 1 Filed 03/16/20 Page 3 of 3
